Citation Nr: 0817580	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-38 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran had unverified active duty service from August 
1975 to December 1980, from December 1980 to December 1985, 
and from January 1989 to June 1992

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 20 percent rating 
for diabetes mellitus with peripheral neuropathy of the lower 
extremities.  In a November 2005 rating decision, the RO 
awarded separate compensable evaluations for the peripheral 
neuropathy of the right and left lower extremities and 
assigned each a 10 percent rating, effective from October 7, 
2004.  The veteran disagrees with the evaluations assigned.

In December 2005, the veteran indicated on his appeal form 
(VA Form 9) that he desired a hearing before a Traveling 
Veterans Law Judge.  In a statement received by the RO in 
August 2006, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, the Board will proceed without further delay.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus has not required a 
regulation of activities.

2.  The veteran's peripheral neuropathy of the right lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve.

3.  The veteran's peripheral neuropathy of the left lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve. 




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus Type II have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.124 Diagnostic Code 8520 (2007).  

3.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124, 
Diagnostic Code 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Nonetheless, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial 
to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 
(Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
increased rating claim for diabetes, Type II, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claims- in letters dated in 
October 2004 and March 2006.   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that  worsening has on 
the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be  notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the  claimant may submit (or ask VA to obtain) 
that are relevant  to establishing entitlement to increased 
compensation.  

The Board is aware that the October 2004 and March 2006 VCAA 
letters do not contain the level of specificity set forth in 
Vazquez-Flores.  Id. Nonetheless, the Board concludes that 
the veteran was not prejudiced in this instance, as the 
letters suggested types of evidence, including both medical 
and lay evidence that could support the veteran's claim for 
increase.  Moreover, the veteran has provided specific 
information concerning his disabling manifestations at a VA 
examination in January 2005 and in his May 2005 Notice of 
Disagreement (NOD).  Also, in the April 2008 Written Brief 
Presentation, the veteran's representative indicated 
knowledge of the specific rating criteria to be applied to 
the disabilities at issue.  The actions and statements of the 
veteran and his representative demonstrate actual knowledge 
of what was necessary to substantiate the claim.
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

Moreover, the claims of entitlement to higher initial ratings 
for peripheral neuropathy of the left and right lower 
extremities arise from the veteran's disagreement following 
the grant of service connection.  Courts have held that once 
service connection is granted, the claim is substantiated.  
Additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
medical treatment.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.  A VA examination 
was provided in connection with the veteran's claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Finally, it is worth mentioning that the veteran's last 
examination was in 2005.  A veteran is entitled to a new 
examination where there is evidence that the condition has 
worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Yet, as the evidence has not shown a worsening of 
severity, nor has the veteran or his representative indicated 
as much in recent correspondence, the Board finds that the 
record adequately reveals the current state of the veteran's 
disability and remanding the case for a VA examination would 
serve no useful purpose and would only result in further 
delay.  See Allday v. Brown, 7 Vet. App.  517, 526 (1995).


Diabetes, Type II

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  He contends that 
his disability now warrants a disability rating in excess of 
20 percent.  

Under Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or hypoglycemic agent and restricted diet.  A 40 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits a 
diabetic car providers, plus complications that would not be 
compensated if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would not be compensated if separately 
evaluated.  38 C.F.R. § 4.119.  

The veteran receives separate ratings for peripheral 
neuropathy of the lower extremities.  Thus, any 
symptomatology related to those disorders cannot be 
considered in the assignment of the rating for diabetes 
mellitus.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided). 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent rating for the 
veteran's diabetes.   

During a VA examination in January 2005, the veteran denied 
any episodes of ketoacidosis.  He reported one hypoglycemic 
reaction once per week, which he treated by eating a little 
sugar.  He denied any hospitalization for his diabetes in the 
past year.  The veteran was noted to be on an American 
Diabetic Association (ADA) low-salt diet.  He worked as a 
U.S. Postal Service worker and had not lost any time due to 
his diabetes.  The veteran's treatment regimen included 
insulin twice a day, and he indicated that he visited his 
diabetic care provider once every three months.  The examiner 
did note that the veteran had increased his insulin dosage 
since last seen.  The veteran also denied any loss of 
strength or visual problems.  He also denied bowel or bladder 
functional impairments.  

Upon physical examination, the veteran weighed 259 pounds, 
which was noted to be 8 pounds heavier than the previous 
year.  He was observed to be well-developed and well-
nourished and in no distress.  Lower extremity strength, 
pulses, reflexes, hair growth and warmth were all reportedly 
normal.  Upon testing for light touch and pain, the veteran 
was noted to have decreased pain and light touch in each foot 
and all of his toes to the ankle area.  The pertinent 
diagnoses were diabetes mellitus, type 2, and mild peripheral 
neuropathy of both feet and toes to the ankle area, more 
likely than not due to diabetes mellitus, type 2.

VA outpatient treatment records dated from April 2004 to 
August 2005 show the veteran was followed at a "high-risk 
diabetic clinic."  Records dated in April 2004 show he 
required insulin injections twice a day.  Additional clinical 
notes in June 2004 show that the diabetes was slightly 
improved.  There was no noted weight loss and the veteran 
denied any hypoglycemic events.  It is noted, however, that 
the veteran was not motivated to exercise or quit smoking and 
he was repeatedly counseled for poor adherence to dietary 
restrictions and guidelines.  He also was shown to have poor 
glucose control (due to constant snacking and "junk food").  
Generally, though the veteran denied fever, fatigue, malaise 
weakness, or weight loss.  The veteran did complain of 
intermittent burning, left more than right.  

Outpatient treatment records dated in December 2004 reveal 
that the veteran chopped wood and walked for exercise.  He 
also continued to work as a mechanic for the Post Office.  
Upon physical examination in January 2005, pedal pulses were 
felt and there was no peripheral edema.  The remaining 
clinical notes dated up through mid-2005 show that the 
veteran continued to walk as a form of exercise and he even 
joined a gym in May 2005.  The veteran was encouraged by his 
physician to try and exercise at least 30 minutes, three 
times per week.  He also continued to work for the postal 
service.  The veteran is shown to walk daily for exercises by 
August 2005.

After reviewing the evidence, it is clear that a 20 percent 
rating is warranted.  There is no evidence of record to 
support an increase to 40 percent.  During the appeal period, 
the veteran's diabetes mellitus has been manifested by daily 
use of insulin and an ADA restricted diet, but without 
probative evidence of the need for regulation of activities.  
In fact, the veteran has been encouraged to exercise to 
promote weight loss.  He has continued to work at the Post 
Office; was able to gradually increase his exercise to 
walking on a daily basis; and is even noted to have joined a 
gym in May 2005.  There otherwise is no objective evidence 
that his activities were regulated by medical personnel.  
Without competent medical evidence of a regulation of the 
veteran's activities due solely to the service-connected 
diabetes, a rating in excess of 20 percent cannot be granted.  
See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007). 

The Board notes further that there is no evidence of episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, or a progressive loss of weight and 
strength because of the disorder.  Therefore, an even higher 
rating of 60 percent is not warranted either.  See Id.


Peripheral neuropathy, right and left lower extremities 

The veteran contends that his service-connected peripheral 
neuropathy of the left and right lower extremities warrants 
initial ratings in excess of 10 percent disabling.  Service 
connection for peripheral neuropathy was awarded in a 
November 2005 rating decision and separate 10 percent ratings 
for the right and left lower extremities were assigned 
effective October 7, 2004.  The veteran is appealing the 
original assignment of the 10 percent ratings.  As such, the 
severity of the disabilities at issue shall be considered 
from the initial assignment of the disability rating to the 
present time.  See Fenderson v. West 12 Vet. App. 119, 126 
(1999).

The veteran's peripheral neuropathy of the right and left 
lower extremities are each currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Under this Code, a 10 percent rating is assigned for neuritis 
or neuralgia with mild incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a.  Higher ratings are assigned as 
follows:  20 percent for moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 100 percent for complete paralysis, the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of the knee weakened or (very rarely) 
lost.  Id.

The Board has reviewed the cumulative evidence, including 
that which has been set forth supra, and finds that the 
preponderance of the evidence is against evaluations in 
excess of 10 percent for veteran's peripheral neuropathy of 
the right and left lower extremities. 

A diabetic foot examination in August 2004 shows the 
veteran's pulses were normal and the sensory examination with 
monofilament was normal.  A re-inspection in September 2004 
showed no foot ulcers or pain in the calf muscles.  Other 
foot deformities such as metatarsalgia, fissures and 
microtrauma were noted.  Hair distribution was absent in both 
feet.  The veteran was determined to be in a low-risk 
category for diabetic feet.  Upon neurological examination, 
dorsal pedis pulses were +4/4 (the standard norm) right and 
left, and posterior tibial pulses were the same.  Capillary 
venous plexus filling time was less than 2 seconds.  Ankle 
jerk was +1/4 bilaterally, with (+2/4 being standard norm).  
Pinprick, vibratory sense, sharp/dull, and priopoception were 
all within normal limits.  Babinski was negative.  In 
addition, more recently at the January 2005 VA examination, 
the physician specifically noted that the veteran had mild 
peripheral neuropathy of both feet and toes to the ankle 
area, due to diabetes mellitus, type 2.  

Thus, while separate 10 percent ratings are warranted for 
peripheral neuropathy of the right and left lower 
extremities, there is no evidence of record to support an 
increase to a 20 percent rating.  There has been no objective 
manifestation of moderate incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a.  

In reaching this decision, the Board has considered whether 
the veteran's service-connected diabetes mellitus or the 
peripheral neuropathy presents an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v.  Brown, 9 Vet. App. 337, 338-
339 (1996).  The Board finds, however, that the assigned 20 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his diabetes mellitus.  
Therefore, in the absence of frequent hospitalizations and 
marked interference with employment, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) 
are not met.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990). 


ORDER

An increased evaluation for diabetes mellitus, currently 
evaluated as 20 percent disabling, is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


